EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Geselowitz on 27 April 2022.

The application has been amended as follows: 

	At claim 1, line 6, the word “respective” has been deleted.
	At claim 1, line 7, the word “respective” has been deleted.

EXAMINER’S COMMENTS

Claim Interpretation
	Applicant has argued that the term “exhaust section” 52 is a physical element, which is an opening made on the wall that separates each room from the return compartment rather than a long pipe or a duct, as shown in Figs. 3-5 and 7. The Examiner accepts this description of the “exhaust section.” Nevertheless, the Examiner maintains that “exhaust section” is to be interpreted under 35 U.S.C. 112(f) as comprising a generic place holder “section” coupled with a corresponding function “exhaust.”  Accordingly, “exhaust section” remains interpreted under 35 U.S.C. 112(f), however it is now interpreted as corresponding to the structure identified by applicant as being an opening made on the wall that separates each room from the return compartment, and equivalents thereof.

Rejections under 35 U.S.C. 112(b)
	Applicant’s amendments/arguments overcome the previously applied rejections under 35 U.S.C. 112(b). In particular:
	The removal of the term “respective” in Applicant’s response and in the Examiner’s Amendment above obviates the corresponding antecedent basis rejection.
	Applicant’s arguments (see pages 6-10 of Applicant’s Remarks) that “the total air blast volume,” “the intake air current,” “the spout air current,” “the air-conditioning air volume” are all inherent characteristics are persuasive.  The antecedent basis rejections of these limitations are therefore withdrawn.

REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the Response filed 20 April 2022 are persuasive.  As per claim 1, Applicant argues that Hiroishi fails to the total blast air volume of the plurality of air blowers is larger than the air-conditioning air volume of the air conditioners (See Applicant’s arguments at pages 11-14 of Applicants Remarks) and that the combined Hiroishi and Kanai et al. references fail to teach the return compartment being adjacent to a plurality of rooms in the building (See Applicant’s arguments at pages 14-19 of Applicant’s Remarks).  As set forth by Applicant at pages 14-15 of the remarks, the following conditions are required by the claim language:

The significance of the return compartment in the present invention is:
(a) They are places where the exhausted air current (air) from the plurality of rooms exists; 
(b} An air conditioner is installed (the air conditioner blows into the return compartment and air- conditions part of the air in the return compartment);
(c) Plurality of air blowers are installed, and the total blast air volume of the plurality of blowers is larger than the blast air volume of the air conditioner:
According to (c}, air mixed with the air conditioned by the air conditioner and the air in the return compartment is spouted from the blower to the room.


According to these conditions, room R4 of Kanai et al. cannot be considered a return room, and thus cannot be used to teach this feature within the system of Hiroishi.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763